IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


KEITH WARREN,                                  : No. 86 EM 2018
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
PHILADELPHIA COMMON PLEAS                      :
COURT,                                         :
                                               :
                     Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of October, 2018, the Petition for Writ of Extraordinary

Relief Nunc Pro Tunc is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.